UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4217


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ADELAIDE L. GILMORE, a/k/a Adelaide K. Williams,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:09-cr-00124-RBS-JEB-1)


Submitted:   July 14, 2010                 Decided:   August 6, 2010


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennis M. Hart, Washington, D.C., for Appellant. Joseph Kosky,
Special Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Adelaide L. Gilmore appeals the district court’s order

denying her motion for release pending the appeal.                                 Gilmore’s

counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), stating that there are no meritorious issues

justifying      release        pending     appeal          but     questioning         whether

Gilmore has presented a substantial issue in her appeal of her

conviction and sixty-month sentence for making a false statement

to   obtain    federal    employees’       compensation. ∗               Because    we    have

dismissed      Gilmore’s        appeal     from           the     underlying       criminal

judgment,     her   appeal      from     the       court’s       order   denying       release

pending appeal is moot.

              Accordingly,       we    dismiss        the        appeal.        This     court

requires that counsel inform Gilmore, in writing, of her right

to petition the Supreme Court of the United States for further

review.   If    Gilmore        requests    that       a    petition        be   filed,    but

counsel believes that such a petition would be frivolous, then

counsel   may    move     in    this     court       for    leave    to    withdraw      from

representation.      Counsel's motion must state that a copy thereof

was served on Gilmore.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the


      ∗
       Counsel notified Gilmore of her right to file a pro se
supplemental brief, but Gilmore has not filed one.



                                               2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3